Citation Nr: 1617980	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-13 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than service-connected posttraumatic stress disorder (PTSD), claimed as depression, to include as secondary to service-connected PTSD.

2.  Entitlement to a compensable rating for bilateral hearing loss.  

3.  Entitlement to a rating in excess of 30 percent for PTSD prior to July 1, 2015.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to September 1967, which included service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In his April 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO; however, in a February 2015 statement, he withdrew such hearing request.  38 C.F.R. § 20.704(e) (2015).

The Board remanded the case in April 2015 for additional development and it now returns for further appellate review.  While on remand, an August 2015 rating decision granted a 100 percent rating for the Veteran's PTSD as of July 1, 2015.  As such is the maximum allowable evaluation for a service-connected disability, such is a full grant of the benefit sought on appeal with regard to such issue as of July 1, 2015.  However, as his claim remains viable prior to such date, it is still in appellate status and has been characterized as shown on the title page of the decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Veteran's claims for an increased rating for PTSD and bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Alcohol use disorder in partial remission and major depressive disorder is caused by the Veteran's service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for alcohol use disorder in partial remission and major depressive disorder, as secondary to service-connected PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for major depressive disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

Primary diagnosed disabilities of drug or alcohol abuse are not disabilities for which service connection can be granted.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301. Nevertheless, 38 C.F.R. § 3.301(c)(3) states that where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  Indeed, service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a service-connected disorder. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board notes that the Veteran has been diagnosed with psychiatric disorders, to include adjustment reaction with depressed mood, alcohol use disorder in partial remission, and major depressive disorder, in addition to his service-connected PTSD.  See October 2008 and July 2015 VA examination reports.  He alleges that such disorders are caused or aggravated by his PTSD.

Based on such contentions, the Board remanded the claim in April 2015 so as to obtain a VA examination that clarifies the diagnoses and determines the etiology of such conditions.  Thereafter, a medical opinion was obtained in July 2015 pursuant to the Board's remand directives.  At such time, the VA examiner diagnosed only PTSD, alcohol abuse disorder in partial remission, and major depressive disorder.  He determined that such psychiatric conditions were related.  In this regard, he indicated that the use of substances have numbed the Veteran in regard to painful memories and feelings.  He further stated that depression was related to PTSD and represented the level of the Veteran's feelings of not being able to control what happened to him in Vietnam.  The examiner further opined that the Veteran's substance abuse was secondary to or aggravated by a psychiatric disorder related to military service.  He ultimately concluded that, in addition to PTSD, depression and alcohol use disorder should be added to the Veteran's service-connected disability as such problems were related and have always interacted.

Given this clearly enunciated and unequivocal assertion by a medical professional of a causal relationship between the Veteran's currently-diagnosed alcohol use disorder in partial remission and major depressive disorder and his service-connected PTSD, the Board concludes that service connection for such disorders as secondary to service-connected PTSD is warranted.  


ORDER

Service connection for alcohol use disorder in partial remission and major depressive disorder is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's increased rating and TDIU claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claim for an increased rating for his PTSD, during his July 2015 VA psychiatric examination, the Veteran reported receiving ongoing VA treatment, reporting a history of treatment from VA medical facilities and VA Vet Centers.  However, the Veteran's VA treatment records were last associated with his claims file in March 2010, necessitating a remand to obtain these more recent, relevant records.  Furthermore, it does not appear that any records from Vet Centers have been obtained.

As the Veteran also receives VA treatment for his service-connected bilateral hearing loss, it is likely that the aforementioned outstanding VA treatment records reflect evidence relevant to his increased rating claim for bilateral hearing loss, requiring deferral of the Board's adjudication of this claim until this development is completed.  Indeed, these records must be obtained before adjudicating this claim unless the Board can conclude that there is no reasonable probability that the records could substantiate the Veteran's increased rating claim.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that VA's duty to obtain identified VA treatment records cannot be qualified as only applying to relevant VA treatment records, as no such qualifier exists in the VA regulation.  38 C.F.R. 
§ 3.159(c)(3).  Rather, if VA is to determine that identified VA treatment records need not be obtained pursuant to the duty to assist, the appropriate standard is whether there is no reasonable possibility that obtaining such records would substantiate the claim.  38 C.F.R. § 3.159(d)). 

Additionally, as relevant to the Veteran's claim for an increased rating for his PTSD prior to July 1, 2015, as the Board has awarded service connection for additional psychiatric disorders herein, the implementation of such award may impact the Veteran's rating for such disorder as all of his now service-connected psychiatric disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Furthermore, such issue was not considered in the July 2015 supplemental statement of the case.  In this regard, as the Veteran has not been awarded a 100 percent rating for his psychiatric disability for the entirety of the appeal period, such matter remains pending and a remand is necessary for the issuance of a supplemental statement of the case regarding such issue.

Furthermore, as the Veteran's claim for a TDIU is inextricably intertwined with his increased rating claims, deferral of the Board's adjudication of this issue is also required.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Parenthetically, the Board also notes that, although the Veteran is in receipt of a 100 percent rating for his service-connected PTSD as of July 1, 2015, the assignment of a total schedular rating does not categorically render a TDIU claim moot. See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain all outstanding VA treatment records dated from March 2010 to the present and all outstanding treatment records from any Vet Center.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, review the newly received treatment records to determine if they reflect a material change in the Veteran's bilateral hearing loss since he was last afforded a VA examination in September 2008.  If so, schedule the Veteran to undergo a VA audiological examination to determine the current severity of his bilateral hearing loss.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, and implementing the Board's award of service connection for alcohol use disorder in partial remission and major depressive disorder, the Veteran's claims for a rating in excess of 30 percent for PTSD prior to July 1, 2015, a compensable rating for bilateral hearing loss, and entitlement to a TDIU should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


